DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 11, the prior art of record does not disclose or suggest the irradiation optical system being configured to output an irradiation beam in which the light obtained from the light source is expanded in a one-dimensional direction, at least one of the plurality of optical elements having a structure that reduces coherence in the one-dimensional direction of the irradiation beam, wherein the at least one of the plurality of optical elements has a pattern structure configured to split an entering light flux into a plurality of split light fluxes in the one- dimensional direction and cause the plurality of split light fluxes to be outputted to be partially overlapped with one other in the one-dimensional direction, wherein the at least one of the plurality of optical elements comprises a cylindrical lens array , the cylindrical lens array having the pattern structure, and the cylindrical lens array including a plurality of cylindrical lenses and having a lens action in the one-dimensional direction, and wherein a cylindrical lens of the plurality of cylindrical lenses includes a first cylindrical surface having a convex shape on which the pattern structure is superimposed, and Page 2 of 12Application No. 16/487,346 Reply to Office Action of May 23, 2022 a second cylindrical surface having a convex shape.

The closest prior art of record, Stigwall, describes "[u]sing an arrangement of the light source 11 and the micro- lens array 14 as shown provides for diffusion (spreading) of the light emitted by the light source 11 in one direction so that a line of light is provided as measuring light for triangulation measurement of an object." See Stigwall at   [0073]. Further, Stigwall describes "[c]oncave and convex like shaped lenses are alternating along a line across the  lens  array  14, in  particular along  the  x-direction." See  Stigwall at    [0078]. Furthermore, Stigwall describes "[a]s mentioned, also the lens array 14' is embodied as a cylindrical micro-lens array 14' which comprises multiple cylindrical micro-lenses arranged next to each other so that neighboring lenses comprise inverted curvatures." See Stigwall at   [0095] and Fig. 4 reproduced below. 
Thus, Stigwall merely describes that the cylindrical micro-lens array 14' comprises multiple cylindrical micro-lenses arranged next to each other that provide the diffusion (spreading) of the light emitted by the light source 11 in one direction. However, Stigwall nowhere describes that a cylindrical micro-lens of the cylindrical micro-lens array 14' includes a first cylindrical surface on which a pattern structure is superimposed. In fact, Stigwall is completely silent regarding the superimposition of a pattern structure on the cylindrical micro-lens of the cylindrical micro-lens array 14', let alone in a manner described in amended independent claim 1. 
Therefore, amended independent claim 1 is not taught, suggested, or rendered obvious by Stigwall. 
Claims 3-6 and 8-10, 12 and 13 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882